DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.  
Claims 1 and 214 have been amended, and claims 8 and 215-218 have been canceled.  Claims 15-16 have been rejoined (see paragraphs 5-6), and thus claims 1, 3, 5-6, 15-16, and 206-214 are now under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome all rejections set forth in the prior Office action.  It is noted that the rejection of claim 214 for indefiniteness was overcome by applicant’s amendment, and that independent claim 1 and some dependent claims have now been allowed for the reasons indicated below in the section “Allowable Subject Matter”.  
Claims 1, 3, 5, and 207-214 are now allowed, while claims 6, 15-16, and 206 are rejected for the reasons below. Any rejections/objections not reiterated herein have been withdrawn.  This action is non-final.
Election/Restrictions
It is noted that claims 15-16 would be allowable if amended to address the indefiniteness rejections below and place the claims in proper dependent form (see 
Claim 1 is allowable. The restriction requirement among the species of Group I, as set forth in the Office action mailed on September 18, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species election applied to Group I in the restriction requirement of September 18, 2019 is withdrawn.  Claims 15-16, directed to controls including a third mixture, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15-16, and 206 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 206 are indefinite because it is unclear how the claims are further limiting of amended claim 1, particularly with regard to the embodiment of dependent claim 206.  Amended claim 1 requires that “the second mixture of nucleic acids consists of circulating, cell-free DNA obtained from a human donor”; while the language of dependent claim 6 pertaining to the second mixture is not inconsistent with this requirement, claim 206 encompasses an alternative in which “the second human genome is a peripheral blood mononuclear cell genome”.  As it is unclear how the mixture of amended claim 1 could also meet this requirement of claim 206, the claim language is confusing and indefinite, and further clarification is required.
	Claims 15-16 are indefinite with respect to the further requirements of claim 15 that pertain to “the second mixture” of the control composition of independent claim 1.  Again, claim 1 clearly specifies that “the second mixture of nucleic acids consists of circulating, cell-free DNA obtained from a human donor”; however, dependent claim 15 appears to set forth a requirement for an additional nucleic acid plurality (the “third plurality”) within the second mixture (and also specifies a ratio of this third plurality to the second plurality in the second mixture) (see lines 13-17 of dependent claim 15).  As it is unclear how these further requirements set forth in claim 15 may be further limiting of 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 206 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted above in the related indefiniteness rejection, at least one embodiment embraced by claims 6 and 206, which requires that “the second human genome is a peripheral blood mononuclear cell genome”, is not clearly further limiting of amended independent claim 1, and appears to potentially broaden the invention of claim 1 (such that claims 6 and 206 are improper dependent claims based on at least one reasonable interpretation of the claim language). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject As discussed above, dependent claim 15 (from which claim 16 depends) appears to set forth requirements for the presence of additional nucleic acids having particular characteristics within a mixture that is limited by the language of claim 1 to a mixture that “consists of circulating, cell free DNA obtained from a human donor”; based on at least one reasonable interpretation of the claims, this claim language is broadening of the scope of the claims, rendering claims 15-16 improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3, 5, and 207-214 are allowed.  While it is noted that liposomes of the size encompassed by the claims were clearly well known in the art (as exemplified by, e.g., Levine et al [US 5,593,848, published 14 Jan 1997, cited herein]; see col 1, lines 48-58), amended independent claim 1 now requires a combination of limitations – first and second mixtures including pluralities of nucleotide sequences having the relative structural properties and ratios specified in the claims, wherein the first mixture “encodes substantially all of a first human genome” and the second mixture “consists of circulating, cell-free DNA obtained from a human donor”, wherein the two mixtures are also admixed and incorporated into lysosomes as specified in the claims – that cannot reasonably be considered as being suggested by the prior art, for the multiple reasons given in applicant’s arguments at pages 10-12 of the Reply of November 2, 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.